
	

114 S3061 IS: FIRE Act
U.S. Senate
2016-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3061
		IN THE SENATE OF THE UNITED STATES
		
			June 15, 2016
			Mr. Manchin (for himself, Mr. Kirk, and Mr. Perdue) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To establish a national commission on fiscal responsibility and reform.
	
	
		1.Short title
 This Act may be cited as the Fiscal Responsibility Act of 2016 or the FIRE Act.
		2.Establishment of Commission
 (a)EstablishmentNot later than 180 days after each inauguration of a President, there shall be established within the legislative branch a commission to be known as the National Commission on Fiscal Responsibility and Reform (referred to in this section as the Commission).
 (b)MembershipA Commission established under subsection (a) shall be composed of 18 members of whom— (1)six members shall be appointed by the President, of whom not more than 4 shall be from the same political party;
 (2)three members shall be appointed by the Majority Leader of the Senate, from among current Members of the Senate;
 (3)three members shall be appointed by the Speaker of the House of Representatives, from among current Members of the House of Representatives;
 (4)three members shall be appointed by the Minority Leader of the Senate, from among current Members of the Senate; and
 (5)three members shall be appointed by the Minority Leader of the House of Representatives, from among current Members of the House of Representatives.
 (c)Co-ChairpersonsFrom among the members appointed under paragraph (1), the President shall designate 2 members, who shall not be of the same political party, to serve as Co-Chairpersons of the Commission.
 (d)QualificationsMembers appointed to each Commission established under subsection (a) shall have significant depth of experience and responsibilities in matters relating to government service, fiscal policy, economics, Federal agency or private sector management, public administration, and law.
			(e)Duties
 (1)In generalEach Commission established under subsection (a) shall identify policies to improve the fiscal situation in the medium term and to achieve fiscal sustainability over the long term.
 (2)RequirementsIn carrying out paragraph (1), each Commission shall—
 (A)propose recommendations designed to balance the budget, excluding interest payments on the debt, by the end of the 10-year period beginning on the date on which the Commission is established, in order to stabilize the debt-to-GDP ratio at an acceptable level; and
 (B)propose recommendations that meaningfully improve the long-term fiscal outlook, including changes to address the growth of entitlement spending and the gap between the projected revenues and expenditures of the Federal Government.
					(f)Reports
 (1)In generalNot later than 1 year after the date on which members are appointed under subsection (a) to a Commission, the Commission shall vote on the approval of a final report containing the recommendations required under subsection (e).
 (2)Approval of reportEach Commission may only issue a final report if the final report is approved by not less than 12 members of the Commission.
 (3)Submission of report to CongressA final report approved under this subsection shall be submitted to Congress and made available to the public.
				(g)Powers of the Commission
 (1)HearingsEach Commission may hold such hearings, sit and act at such times and places, take such testimony, and receive such evidence as the Commission considers advisable to carry out the duties of the Commission described in subsection (e).
 (2)Information from Federal agenciesEach Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out the duties of the Commission described in subsection (e). Upon request from the Co-Chairpersons of a Commission, the head of a department or agency shall provide the information requested to the Commission.
 (3)Postal servicesEach Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.
 (4)WebsiteEach Commission shall establish a website that shall contain— (A)the recommendations required under subsection (e); and
 (B)the records of attendance of the members of the Commission for each meeting of the Commission. (h)GAO assistanceThe Comptroller General of the United States shall provide technical assistance to each Commission, as each Commission conducts the work of the Commission, on the findings and recommendations of the Government Accountability Office.
 (i)CBO assistanceThe Director of the Congressional Budget Office shall provide technical assistance to each Commission, as each Commission conducts the work of the Commission, on the findings and recommendations of the Congressional Budget Office.
			(j)Personnel matters
 (1)In generalMembers of each Commission shall serve without any additional compensation. (2)Travel expensesMembers of each Commission shall be allows travel expenses, including per diem in lieu of subsistence, as rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Commission.
				(3)Staff
 (A)In generalThe Co-Chairpersons of each Commission, may without regard to the civil service laws and regulations, appoint and terminate an executive director and such other additional personnel as may be necessary to enable the Commission to perform its duties. The employment of an executive director shall be subject to confirmation by the Commission.
 (B)CompensationThe Co-Chairpersons of each Commission may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to the classification of positions and General Schedule pay rates, except that the rate of pay for the executive director and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5613 of such title.
 (4)Detail of Government employeesAny Federal Government employee may be detailed to a Commission established under subsection (a) without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege.
 (5)Procurement of temporary and intermittent servicesThe Co-Chairpersons of each Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.
 (k)Termination of the CommissionEach Commission established under subsection (a) shall terminate 30 days after the date on which the Commission submits the final report of the Commission under subsection (f).
 (l)Rules of constructionNothing in this Act shall be construed to— (1)impair or otherwise affect—
 (A)authority granted by law to an executive department, agency, or the head thereof; or (B)functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals; or
 (2)create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
				(m)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated to each Commission established under this Act such sums as may be necessary to carry out this Act.
 (2)AvailabilityAny sums appropriated under paragraph (1) shall remain available, without fiscal year limitation, until expended.
				3.Consideration of Commission recommendations
 (a)DefinitionsIn this section—
 (1)the term Commission report means a final report submitted to Congress under section 2(f)(3); and
 (2)the term joint resolution means a joint resolution that contains legislative text necessary to implement the recommendations contained in the Commission report.
				(b)Submission of
				proposed joint resolution
				(1)In
 generalNot later than 180 days after the date on which a Commission report is submitted under section 2(f)(3), the President shall transmit to Congress a special message accompanied by a proposed joint resolution.
				(2)Requirements for preparation of proposed joint resolution
					(A)Consultation with Congress
 (i)In generalThe President may not transmit a proposed joint resolution under paragraph (1) until after the President completes consultation with Congress in accordance with this subparagraph.
 (ii)Consultation with committeesThe President shall consult with the chairman and ranking minority member of each relevant committee of the Senate or of the House of Representatives regarding the contents of a proposed joint resolution.
 (iii)Requirements for consultationThe consultation required under clause (ii) shall provide the opportunity for the chairman and ranking member of each relevant committee of the Senate or of the House of Representatives to provide—
 (I)substantive feedback or recommendations relating to the Commission report and how best to legislatively address the recommendations contained in the Commission report;
 (II)recommendations for alternative means of addressing the recommendations contained in the Commission report; and
 (III)recommendations regarding which recommendations contained in the Commission report should not be addressed in the proposed joint resolution.
 (iv)Relevant committeesThe relevant committees of the Senate and the House of Representatives for purposes of this subparagraph shall be—
 (I)determined by the President; and (II)based on the content of the proposed joint resolution.
 (B)Consultation with GAO and CBOThe President shall prepare a proposed joint resolution transmitted under paragraph (1) in consultation with the Comptroller General of the United States and the Director of the Congressional Budget Office.
					(3)Contents of
 special messageA special message transmitted under paragraph (1) shall— (A)specify recommendations outlined in the Commission report that are excluded from the proposed joint resolution;
 (B)detail why the recommendations described in subparagraph (A) were excluded from the proposed joint resolution;
 (C)specify recommendations outlined in the Commission report that are included in the proposed joint resolution; and
 (D)identify programs included in the Commission report that should be eliminated or consolidated. (4)TransmittalThe President shall submit the special message to the Secretary of the Senate if the Senate is not in session and to the Clerk of the House of Representatives if the House is not in session.
				(5)Public
 AvailabilityThe President shall make a copy of the special message and the proposed joint resolution publicly available, and shall publish in the Federal Register a notice of the message and information on how it can be obtained.
				(c)Introduction by leaders
				(1)In the House of Representatives
 (A)In generalNot later than 30 days on which the House of Representatives is in session after the date on which the President transmits a proposed joint resolution under subsection (b), the proposed joint resolution shall be introduced in the House of Representatives (by request) by the majority leader of the House of Representatives or by a Member of the House of Representatives designated by the majority leader of the House of Representatives.
					(B)Joint resolution not introduced
 (i)In generalIf, within 31 days on which the House of Representatives is in session after the date on which the President transmits a proposed joint resolution under subsection (b), the proposed joint resolution is not introduced in accordance with subparagraph (A), it shall be in order for the minority leader of the House of Representatives or a Member of the House of Representatives designated by the minority leader of the House of Representatives to introduce the proposed joint resolution.
 (ii)Joint resolution introduction by othersIf, within 40 days on which the House of Representatives is in session after the date on which the President transmits a proposed joint resolution under subsection (b), the proposed joint resolution is not introduced in accordance with subparagraph (A) or clause (i) of this subparagraph, it shall be in order for any member of the House of Representatives to introduce the proposed joint resolution in the House of Representatives.
						(2)In the Senate
 (A)In generalNot later than 30 days on which the Senate is in session after the date on which the President transmits a proposed joint resolution under subsection (b), the proposed joint resolution shall be introduced in the Senate (by request) by the majority leader of the Senate or by a Member of the Senate designated by the majority leader of the Senate.
					(B)Joint resolution not introduced
 (i)In generalIf, within 31 days on which the Senate is in session after the date on which the President transmits a proposed joint resolution under subsection (b), the proposed joint resolution is not introduced in accordance with subparagraph (A), it shall be in order for the minority leader of the Senate or a Member of the Senate designated by the minority leader of the Senate to introduce the proposed joint resolution.
 (ii)Joint resolution introduction by othersIf, within 40 days on which the Senate is in session after the date on which the President transmits a proposed joint resolution under subsection (b), the proposed joint resolution is not introduced in accordance with subparagraph (A) or clause (i) of this subparagraph, it shall be in order for any member of the Senate to introduce the proposed joint resolution.
						
